Citation Nr: 0941131	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  97-26 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neurological disorder 
(claimed as peripheral neuropathy of the hands and feet), to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
October 1969 and served with the Michigan Army National Guard 
from March 1981 to February 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that include a July 1999 decision that denied 
entitlement to service connection for peripheral neuropathy 
as due to exposure to herbicides.

In May 2002, the Board remanded the Veteran's case to the RO 
to comply with his request to testify in a hearing before a 
Veterans Law Judge.  

In May 2004, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  In November 2004, the Board remanded the Veteran's 
case to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  

Then, in a July 2007 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a skin 
disorder and memory loss, including as due to herbicide 
exposure.  At that time, the Board remanded the Veteran's 
claim for service connection for a neurological disorder 
(claimed as peripheral neuropathy of the hands and feet), 
including as due to herbicide exposure, to the RO via the AMC 
for further evidentiary development.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his currently diagnosed generalized neuropathy cannot be 
dissociated from his active military service, including 
exposure to Agent Orange.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, generalized 
neuropathy was incurred during his active military service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5107 (West 2992 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January 2005 and September 2007 of 
the information and evidence needed to substantive and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice of how 
disability ratings and effective dates are determined in July 
2006 and September 2007.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

In light of the Board's favorable decision regarding the 
claim for service connection a neurological disorder (claimed 
as peripheral neuropathy of the hands and feet), any 
deficiency of the duties to notify or assist is rendered 
moot.  Information concerning effective dates and ratings for 
generalized neuropathy will be provided by the RO.  If the 
appellant then disagrees with any of those actions, he may 
appeal those decisions.




II.  Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of certain 
neurological disorders while in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. Id.

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed peripheral neuropathy of the 
hands and feet.  In his April 1999 claim, he indicated that 
peripheral neuropathy was diagnosed a year earlier, evidently 
in 1998.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including acute and subacute peripheral neuropathy, shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam.  The Veteran had 
active military service in the Republic of Vietnam during the 
Vietnam era, and he is, thus, presumed to have been exposed 
to herbicides, including Agent Orange.  38 C.F.R. 
§ 3.307(a)(6).

Giving the Veteran the benefit of the doubt, and upon review 
of the probative medical evidence of record, the Board is of 
the opinion that his generalized neuropathy cannot be 
dissociated from his active military service, including 
exposure to herbicides.  Thus, as explained below, the 
Veteran's claim for service connection must be granted.

There is no clinical evidence that the Veteran experienced 
transient peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  When examined for separation 
in October 1969, an upper or lower extremity abnormality was 
not noted.  Post service, findings of a May 1970 VA 
neurological examination were not indicative of any organic 
involvement of the central or peripheral nervous systems and, 
in March 1973, a VA neurologic examiner reported that a 
neurological examination was essentially negative.  Nor was 
neuropathy noted when the Veteran was examined for entry into 
the Army National Guard in March 1981.

A 1982 private medical record and an October 1986 Army 
National Guard periodic examination report both indicate that 
the Veteran had trigeminal neuralgia.

An October 1996 private medical record indicates that results 
of nerve conduction studies and an electromyography (EMG) of 
the Veteran's upper extremities were suggestive of a distal 
polyneuropathic process but not specific as to an underlying 
cause for the peripheral neuropathic process.

However, a May 1998 VA medical record indicates the Veteran 
was initially evaluated in the outpatient clinic and 
complained of numbness in his hands and feet that started in 
1969 and recently worsened.

Medical records from M.L.P., D.O., a general neurologist, 
indicate that, when initially seen in May 2000, the Veteran 
gave a history of experiencing parethesias in his upper and 
lower extremities for a number of years that dated to 1968 to 
1969 when he was exposed to Agent Orange.  It was noted that 
the Veteran was in Vietnam for fourteen months.  He indicated 
that he had a twin brother who did no have similar problems 
and did not serve in Vietnam.  The Veteran gave a history of 
being hospitalized in Vietnam for treatment of a very high 
fever and that he was "paralyzed" at the time.  No definite 
etiology for the illness was given.  Dr. M.L.P. said the 
Veteran had a normal neurological examination aside from a 
question of generalized neuropathy.  

In June and September 2000, Dr. M.L.P. reported that results 
of nerve conduction and EMG studies of the Veteran's upper 
extremities were abnormal and compatible with polyneuropathy 
of uncertain etiology.  

In July 2004, a VA physician reported that the Veteran had 
severe neuropathy.

In an August 2004 signed statement, M.F., M.D., said that the 
Veteran suffered from neuropathy of unclear etiology, 
possibly due to Agent Orange.

Also in August 2004, Dr. M.L.P. noted that history, 
examination, and previous testing suggested that the Veteran 
had peripheral polyneuropathy of uncertain etiology, but the 
Veteran felt strongly that his symtoms began after his 
exposure to Agent Orange and that "Agent Orange is most 
likely the culprit".

According to a February 2005 medical report, M.A.M., M.D., a 
pain management, physical medicine, and rehabilitation 
specialist, evaluated the Veteran for complaints of weakness 
and bilateral lower extremity pain.  The Veteran gave a 
history of exposure to Agent Orange while in Vietnam in 1970 
and said that, since that time, he developed swelling in his 
hands and feet, with bilateral leg pain and weakness and 
pains.  It was noted that he was seen by a neurologist and a 
nerve conduction study and needle EMG were performed, that 
diagnosed generalized neuropathy.  Upon clinical examination, 
the pertinent diagnoses were neuropathy and status post Agent 
Orange exposure.  

Dr. M.A.M. concluded that the Veteran was exposed to Agent 
Orange that was used by military forces in Vietnam and that 
the military's formulation was comparatively heavily 
contaminated by Dioxin.  According to Dr. M.A.M., Dioxin was 
a heavily toxic chemical with a wide range of biological 
effects that included neurological dysfunction.  In Dr. 
M.A.M.'s opinion, the Veteran was "suffering from 
generalized neuropathy...as a result of exposure to Agent 
Orange" while in Vietnam.  

In April 2006, the Veteran underwent VA examination.  
According to the examination report, the Veteran gave a 
history of having his hands swell and go numb with heavy 
strenuous work.  If he lifted a heavy load, he experienced 
numbness and repetitive work, such as maintenance work or 
using a water hammer on his job in paper mill maintenance, 
caused exacerbations of the neuropathy.  He worked at the 
paper mill for nearly 25 years, in maintenance for the last 
five years, and last worked in July 2004.  He lost a few days 
every two or three months due to neuropathy swelling and 
numbness.  The VA examiner reviewed the Veteran's medical 
records, noting his complaints of neuropathy for a number of 
years and that he was an alcoholic from approximately age 18 
to 27 when, in the mid 1980s, he was diagnosed with 
trigeminal neuralgia that was treated with prescribed 
medication.  It subsided and then he had complaints of 
bilateral upper and lower extremity numbness.  The examiner 
noted that results of the EMG performed in 2004 showed 
polyneuropathy of uncertain etiology and June 2000 EMG 
results showed similar findings.  

Upon clinical examination, the diagnoses were generalized 
polyneuropathy and sciatica of the left lower extremity from 
a bulging disc.  According to the VA examiner, the Veteran's 
service treatment records were not referable to toxin 
exposure or complaints of a neuropathy-type illness.  It was 
noted that the Veteran gave a history of working for more 
than two decades in a physically demanding job and his 
symptoms of numbness and neuropathy were exacerbated by the 
heavy labor.  In the VA examiner's opinion, it was not as 
likely as not that the Veteran's current complaints of 
neuropathy and polyneuropathy or the bulging disc were caused 
or exacerbated by his active military service and his 
neuropathy symptoms were not one of the recognized illnesses 
associated with Agent Orange exposure.

In sum, Dr. M.A.M. did not indicate if the Veteran had acute 
or subacute peripheral neuropathy, but opined that the 
Veteran's generalized neuropathy was a result of his exposure 
to Agent Orange, for which exposure has been conceded.  Dr. 
M.L.P. also thought that Agent Orange was most likely the 
culprit of the Veteran's polyneuropathy.  See Combee v. 
Brown, supra.  The April 2006 VA examiner disagreed and 
attributed the Veteran's neuropathy to his career as a heavy 
laborer.

Based on the above medical opinions, from Dr. M.A.M. and the 
VA examiner, that are supported by the evidence of record, 
the Board finds that the evidence is equally balanced as to 
whether the Veteran has generalized neuropathy as a result of 
his active military service, including exposure to 
herbicides.  Accordingly, in resolving doubt in the Veteran's 
behalf, the Board concludes that the Veteran's currently 
diagnosed generalized neuropathy cannot be dissociated from 
his active military service, including exposure to herbicides 
and, thus, that his claim for service connection for 
generalized neuropathy must be granted.


ORDER

Service connection for generalized polyneuropathy, including 
as due to exposure to herbicides, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


